 1

 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                        Case No. 2:15-mc-00017-JAM-KJN
11               Plaintiff,                           ORDER TERMINATING WRIT OF
                                                      CONTINUING GARNISHMENT (DISABILITY
12                            v.                      RETIREMENT BENEFIT)
13   HODA SAMUEL,                                     Criminal Case No. 2:10-cr-00223-JAM
14               Defendant and Judgment Debtor.
15
     CALIFORNIA PUBLIC EMPLOYEES’
16   RETIREMENT SYSTEM,
17               Garnishee.
18

19         The Court, having reviewed the court files and the United States’ Request to Terminate Writ of
20 Continuing Garnishment (Disability Retirement Benefit), and finding good cause therefrom, hereby

21 GRANTS the Request. Accordingly, it is ORDERED that the Writ of Garnishment previously issued on

22 March 13, 2015 against Hoda Samuel is hereby TERMINATED pursuant to 28 U.S.C. §3205(c)(10)(C).

23 The Clerk of Court shall CLOSE the case.

24         IT IS SO ORDERED.
25
     Dated: 10/7/2019                                        /s/ John A. Mendez
26
                                                        HONORABLE JOHN A. MENDEZ
27                                                      United States District Court Judge

28
     ORDER TERMINATING WRIT OF CONTINUING GARNISHMENT
     (DISABILITY RETIREMENT BENEFIT)
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     TYPE PLEADING NAME   2
